Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-2, 4-9, 11-16 and 18-23 are allowable. The restriction requirements between the device and method and between Species 1 and 2, as set forth in the Office action mailed on 3/25/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 12, 16 and 18-20, directed to method group and Species 2, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT

The application has been amended as follows: 
In the claims:
Claims 12, 16 and 18-20 are rejoined.

Reasons for Allowance
Claims 1-2, 4-9, 11-16 and 18-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 16, the prior art of record fails to disclose the combination of all the limitations recited in the claim 1 of the semiconductor device including: a screw, penetrating through the device, the encapsulant, a corner of at least one of the plurality of dies and the redistribution structure (claims 1 and 16).  Therefore, the overall structure of the semiconductor device is neither anticipated nor rendered obvious over the prior art of record.  
Regarding claim 9, the prior art of record fails to disclose the combination of all the limitations recited in the claim 9 of the semiconductor device including: a screw, penetrating the device, the dielectric layer and the encapsulant; and a seal ring in the dielectric layer, surrounding the screw and electrically insulated from the redistribution conductive patterns, wherein the seal ring comprises a plurality of conductive layers and a plurality of conductive vias between the plurality of conductive layers (claim 9).  Therefore, the overall structure of the semiconductor device is neither anticipated nor rendered obvious over the prior art of record.	


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILINH P NGUYEN whose telephone number is (571)272-1712.  The examiner can normally be reached on M-F (9am-6pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/CALEB E HENRY/Primary Examiner, Art Unit 2894